             Case 2:19-cv-00548-JHE Document 1 Filed 04/09/19 Page 1 of 7                               FILED
                                                                                               2019 Apr-10 PM 12:37
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

ALLEN L. MCMURRAY on behalf                      )
of himself and all other employees               )       CIVIL ACTION NO.:
similarly situated                               )
                                                 )
        Plaintiff(s),                            )       COLLECTIVE ACTION
                                                 )
v.                                               )
                                                 )
FORMEL D                                         )       JURY TRIAL DEMANDED
                                                 )
                                                 )
        Defendant.                               )

                             COLLECTIVE ACTION COMPLAINT

                                             Introduction

        Formel D (“Formel”) violated the Fair Labor Standards Act (FLSA) by failing to pay its

technicians overtime for all hours worked. Accordingly, Allen L. McMurray (“Plaintiff” and

“McMurray”) brings this collective action to recover unpaid overtime wages owed to him and other

similarly situated employees.

                                       Jurisdiction and Venue

        1.      This is a collective action brought under the Fair Labor Standards Act (F.L.S.A.) of

1938, as amended, 29 U.S.C. 201, et seq. Subject matter jurisdiction in this matter is invoked

pursuant to 28 U.S.C. § 1331 because the Plaintiffs’ claims raise a federal question.

        2.      Venue is proper in the Northern District of Alabama pursuant to 28 U.S.C. § 1391(b)

and (c), because a substantial part of the events or omissions giving rise to these claims occurred

within this judicial district, and because Formel regularly conducts business within this judicial

district, and is thus subject to personal jurisdiction within this judicial district.
             Case 2:19-cv-00548-JHE Document 1 Filed 04/09/19 Page 2 of 7




                                                 Parties

        3.         Plaintiff , Allen L. McMurray, is over the age of nineteen (19) and is employed

with Formel as a Tech I. McMurray has expressly authorized the filing of this action. His consent

to join this action is attached as Exhibit A.

        4.         McMurray and similarly situated employees are collectively referred to herein

as Plaintiff(s).

        5.         Defendant Formel, is a global provider to the automotive and component supply

industry. According to its website, Formel develops leading concepts and individual, scalable

solutions for quality assurance and process optimization along the entire automotive value chain -

from development to production through to aftersales.

        6.         At all material times, Formel has been an “employer”, within the meaning of that

term as defined in the FLSA at 29 U.S.C. § 203(d).

        7.         At all material times, Formel has been an “enterprise” within the meaning of that

term as defined in the FLSA at 29 U.S.C. § 203(r).

        8.         Plaintiff McMurray was an “employee” of Defendant, as that term is defined in the

FLSA at 29 U.S.C. § 203(e).

        9.         At all materials times, Technician positions with Defendant were not exempt from

the provisions and protections of the FLSA.

                                  Factual Allegations For All Claims

        10.        Formel serves top automotive manufacturing companies such as BMW, Mercedes-

Benz, and numerous others. Formel does so by providing and developing leading concepts and


                                                    2
           Case 2:19-cv-00548-JHE Document 1 Filed 04/09/19 Page 3 of 7



customized, scalable solutions for quality assurance and process optimization along the entire

automotive value chain – from development to production through to after sales. With their services,

Formel supports its customers by ensuring that vehicles and components are ready for the market and

by implementing and optimizing service processes.

       11.      Formel required McMurray and other similarly situated individuals to perform

unpaid work in excess of forty hours per week without paying them overtime wages.

       12.     Formel used a computerized system to keep track of the hours worked by the Plaintiff

and the putative class he seeks to represent. However, whenever employees complained of that their

paycheck stubs did not reflect their overtime hours, Formel stated that they would fix the issue. They

have intentionally failed to do so.

       13.     Formel willfully failed and refused to compensate employees designated Technician

for all time worked in excess of forty-hours. Formel has employed hundreds Technicians within

the relevant time period.

       14.     At all times relevant to the instant action, McMurray was an employee of Formel

and he was classified as a non-exempt employee under the FLSA. McMurray frequently worked

over 40 hours per week. Fomel intentionally failed to compensate McMurray and the class he seeks

to represent at a rate of one and one-half times his regular hourly rate in violation of the FLSA.

                                  Collective Action Allegations

       15.     Plaintiff bring this FLSA lawsuit under 29 U.S.C. 201 et seq. as a collective action

on behalf of himself and on behalf of a class of other current and former employees similarly

situated pursuant to 29 U.S.C. § 216(b). The opt-in class of similarly situated employees are as

follows:


                                                  3
           Case 2:19-cv-00548-JHE Document 1 Filed 04/09/19 Page 4 of 7



                All current and former Technicians employed by Formel, or other
                persons performing a service and/or production function on an hourly
                basis, who were not compensated for overtime work at an amount
                equaling one and one-half times the employee’s regular rate of pay,
                while employed by Formel.

        16.     Numerosity: The Proposed Class is so numerous that joinder of all members is

impracticable. Plaintiff is informed and believes, and on that basis alleges, that during the relevant

time period, Defendant employed hundreds of people who satisfy the definition of the Proposed

Class, to include all employees at its Alabama facility(ies) that are similarly situated with regard to

Formel’s intentional failure to compensate them for overtime work at an amount equaling one and

one-half times the employee’s regular rate of pay.

        17.     Typicality: The Plaintiff’s claims are typical of the members of the Proposed Class.

Plaintiff is informed and believes that the members of the Proposed Class, like him, routinely

performed overtime for which they were not compensated during the Class Period. Plaintiff had

the same duties and responsibilities as other Proposed Class members. Plaintiff was subject to

Defendant’s policy and practice of failing to pay overtime compensation.

        18.     Superiority: A class action is superior to other available methods for the fair and

efficient adjudication of the controversy, particularly in the context of wages and hour litigation

where individual Plaintiffs lack the financial resources to vigorously prosecute separate lawsuits in

federal court against a large corporate Defendant.

        19.     Adequacy: The Plaintiff will fairly and adequately protect the interests of the

Proposed Class and he has retained counsel experienced in complex wage and hour class and

collective action litigation as well as other class action litigation.

        20.     Commonality: Common questions of law and fact exist as to all members of the


                                                    4
               Case 2:19-cv-00548-JHE Document 1 Filed 04/09/19 Page 5 of 7



Proposed Class and predominate over any question solely affecting individual members of the

Proposed Class, including but not limited to:

          a.      whether the Plaintiff and the Proposed Class he seeks to represent are
                  entitled to overtime compensation at the rate of one and one-half times
                  their regular rate of pay under federal law; and,

          b.      whether Defendant’s actions were willful and/or intentional.

                             Violation of the Fair Labor Standards Act
                                        29 U.S.C. § 201 et seq.

          21.     The Plaintiff re-alleges and incorporates the preceding paragraphs as if fully set forth

herein.

          22.     The Plaintiff and the class he seeks to represent are employees classified as non-

exempt under the FLSA.

          23.     The FLSA, 29 U.S.C. § 207, requires employers to pay employees one and one-half

times the regular rate of pay at which they are employed for all hours worked over forty hours per

work week.

          24.     Defendant’s actions, policies and/or practices were in violation of the FLSA’s

overtime requirements by regularly and repeatedly failing to compensate Plaintiff and similarly

situated individuals for time spent on work activities as described in this Complaint.

          25.     As a direct and proximate result of the Defendant’s unlawful conduct, Plaintiff and

similarly situated individuals have suffered and will continue to suffer loss of income and other

damages. Plaintiff and similarly situated individuals are entitled to liquidated damages and are also

entitled to attorney’s fees and costs incurred in connection with this claim.

          26.     Defendant knew, or showed reckless disregard for the fact, that it failed to pay its



                                                     5
            Case 2:19-cv-00548-JHE Document 1 Filed 04/09/19 Page 6 of 7



employees overtime for their hours worked in excess of forty(40) hours per week.

                                           Prayer For Relief

       WHEREFORE, PLAINTIFF respectfully prays that this Court do the following:

       1.        Certify the FLSA claim as a collective action under 29 U.S.C. § 216 and direct notice

to all eligible class members, including individual notice to all members who can be identified by

reasonable effort on the part of Defendant Formel D;

       2.        Issue a declaratory judgment that Defendant Formel D has engaged in unlawful

employment practices in violation of the FLSA with respect to PLAINTIFF and all similarly situated

members of the class she seeks to represent;

       4.        Require Defendant Formel D to pay PLAINTIFF and all eligible members of the class

who elect to participate in this action through proper written notice with the Court damages for lost

overtime compensation calculated at one and one-half times the proper normal rate that PLAINTIFF

and such class members would have received but for unlawful conduct going back three (3) years

from the date this lawsuit was originally filed;

       5.        Require Defendant Formel D to pay the PLAINTIFF and all eligible members of the

class who elect to participate in this action liquidated damages as provided for under the Fair Labor

Standards Act;

       6.        Issue an order directing Defendant Formel to properly pay its employees overtime

under the FLSA in the future;

       7.        Award PLAINTIFF and all similarly situated members of the class she seeks to

represent pre-judgment interest, and her reasonable attorneys' fees and costs and expenses of suit;

       8.        Permit a trial by jury on all issues so triable; and


                                                    6
     Case 2:19-cv-00548-JHE Document 1 Filed 04/09/19 Page 7 of 7



9.      Provide such other and further relief as the Court may deem just and proper.

                              Demand For Jury Trial

Plaintiff hereby demands a jury trial on all claims for which he has a right to a jury.

                                                      Respectfully submitted,

                                                      /s/Roderick T. Cooks
                                                      Roderick T. Cooks
                                                      Lee D. Winston
                                                      Charity Gilchrist-Davis


OF COUNSEL:
Roderick T. Cooks, Esq.
WINSTON COOKS, LLC
The TLC Financial Center
505 20th Street North, Suite 815
Birmingham, Alabama 35203
Telephone: (205) 502-0940
rcooks@winstoncooks.com

Charity M. Davis, Esq.
LAW OFFICE OF GILCHRIST DAVIS, LLC
The TLC Financial Center
505 20th Street North, Suite 815
Birmingham, Alabama 35203
Telephone: (205)581-8812
charity@gilchristdavis.com

DEFENDANT’S ADDRESS:
FORMEL D
c/o UNISEARCH, INC.
2 N JACKSON ST., SUITE# 605
MONTGOMERY, AL 36104




                                          7
